Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 L2 recites the limitation "the
Claim 10 L2 recites the limitation "the radial direction". Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 11 L2 recites the limitation "the axial direction". Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 16 L10-11 recites “and comprising a valve body having a valve seat”. However, notice that claim 16 L1-2 already recites these limitations. It is unclear and indefinite if the latter recitations are the same as the previous recitations or if they are distinct. Based on the record, the Office will assume that they are the same. The Office suggests amending the latter recitations to change the indefinite articles “a/an” to the definite article –the—to indicate that they are the same limitation and in order to overcome the rejection.  
Claim 18 L2 recites the limitation "the axial direction". Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 19 L1 recites “a valve closure element”, however, this limitation was already recited in intervening claim 16 L2-3. It is unclear and indefinite if the latter recitation is the same as the previous recitation or if they are distinct. Based on the record, the Office will assume that they are the same. The Office suggests amending 
Claim(s) 17-20, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, 9, 11-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schupp (US 10,247,326) in view of Fornaca (US 1,605,399) and Banker (US 3,095,011).
Regarding claim 1, Schupp (US 10,247,326) teaches in Figs. 1-5 (see at least Figs. 2-3) of a valve linear drive (linear valve drive 14) for connection to a valve body (valve body 12 and flange portion 30) having a valve seat (valve seat 26), wherein the valve linear drive comprises a drive housing (drive housing 31), a valve closure member (valve closure element 28 having a diaphragm portion 54), an actuator (see the actuator assembly comprising at least the piezoelectric actuator 32), and a spring device (closing spring 50), wherein the valve closure member is adjustable along an adjustment axis (see the vertical axis of the device as shown in at least Fig. 2) between an open position and a closed position by the actuator. The device of Schupp fails to disclose the particular structure and function of the force-transmitting actuating means, the plurality 
Fornaca (US 1,605,399) teaches in at least Figs. 1-2 of a valve assembly comprising a valve closure member (valve 2), a guide 7 coupled the stem portion of the valve (stem 1), an annular cup 9, a guide box (14-15) coupled to the guide and wherein a plurality of springs 4 are provided within the guide box and capable of biasing the valve element to the closed position. C1 L1-40 teaches that it is known to bias a valve using a single spring, however, should the spring be fractured, the valve becomes inoperable and necessitates immediate replacement, to remedy this, Fornaca teaches that the single spring can be replaced with a plurality of springs 4 grouped and guided around the valve. This arrangement aids in distributing the forces uniformly making it more difficult for fractures to occur and should one spring fail, the valve can still operate as compared to a single spring arrangement. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify/replace the single spring design (spring 50) of the device of Schupp to include a plurality of springs (4) arranged around the valve in a similar manner as taught by Fornaca, since such a modification still allows the valve to be biased in the same manner as the single spring design but it also aids in distributing the forces across multiple springs making the springs more durable to fracture and should one spring fail, the valve is still capable of functioning as compared to the single spring design where if the single spring is fractured, the valve becomes inoperable. The device of the combination of Schupp in view of Fornaca fails to 
Banker (US 3,095,011) teaches in Figs. 1-3 (see at least Figs. 1-2) of a valve assembly comprising a biasing assembly (see Fig. 2) comprising a pair of confronting annular members 57-58 that form a spring retainer means with each annular member comprising recesses 61-62 that receive opposite ends of corresponding individual coil springs 63 which biases the valve spool 30. Notice that these spring retainer means aid in guiding the movement of the springs uniformly, further aids in distributing the force of the springs uniformly and aids in protecting the springs by providing each spring its own spring chamber at both ends of the spring (see at least C1 L42-54 and C4 L12-C5 L75).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the spring arrangement of the device of the combination of Schupp in view of Fornaca to include a spring retainer means (57-58) similar to the one as taught by Banker, since such a modification aids in guiding the movement of the springs, aids in further distributing the biasing force of the springs and further aids in protecting the springs by providing each spring with a spring chamber thus further ensuring a longer service life of the valve. 
As such, the device of the combination of Schupp in view of Fornaca and Banker teaches all the limitations of claim 1 as discussed above with the modified spring device (the closing spring 50 is replaced by a plurality of springs 4 or 63 as taught by Fornaca and Banker) and including the limitations of a force-transmitting actuating means (see one of the annular member 57 or 58 as taught by Banker Thus, the device of the combination of Schupp in view of Fornaca and Banker meets all the limitations of claim 1.
Regarding claim 2 and the limitation of the valve linear drive according to claim 1, wherein the springs are supported at one end against the drive housing; the device of the combination meets this limitation as shown in at least Figs. 2-3 of Schupp. 
Regarding claim 4 and the limitation of the valve linear drive according to claim 1, wherein the receiving unit includes a sleeve element; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Banker with the members 57-58 being configured as sleeves.
Regarding claim 5
Regarding claim 7 and the limitation of the valve linear drive according to claim 4, wherein the receiving unit includes a spring drum having the spring chambers; the device of the combination meets this limitation with at least Figs. 1-2 of Banker showing that the annular members 57 or 58 comprises recesses 61 or 62 forming spring drums that define the spring chambers for receiving the corresponding spring. 
Regarding claim 9 and the limitation of the valve linear drive according to claim 4, wherein the sleeve element includes a radially projecting collar against which the springs are supported at one end; the device of the combination meets this limitation with at least Figs. 1-2 of Banker showing that the annular members 57 or 58 comprises recesses 61 or 62 comprises a cylinder with a back wall that receives one end of the corresponding spring.
Regarding claim 11 and the limitation of the valve linear drive according to claim 1, wherein each spring chamber is a recess in the form of a cylinder the height of which in the axial direction is smaller than that of the unloaded springs; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Banker. 
Regarding claim 12 and the limitation of the valve linear drive according to claim 1, wherein the springs are arranged with their central axes on a circle which is arranged to be concentric with the adjustment axis; the device of the combination meets this limitation as shown in at least Fig. 2-3 of Schupp, Figs. 1-2 of Fornaca and Figs. 1-2 of Banker. 
Regarding claim 13 and the limitation of the valve linear drive according to claim 12, wherein the springs are distributed equidistantly over the circle; the device of the 
Regarding claims 14-15 and the limitation of: a) the valve linear drive according to claim 1, wherein the valve closure member includes a diaphragm which is moved by the actuating means (claim 14); and b) the valve linear drive according to claim 14, wherein the diaphragm transitions into the actuating means in one piece (claim 15); the device of the combination meets this limitation as shown in at least Figs. 2-3 of Schupp with the valve closure member 28 being structured as diaphragm valve having an integral/one-piece diaphragm portion 54 in a similar manner as applicant’s invention as shown in Fig. 3 of the application.   

Regarding claim 16, as best understood by the Office, the device of the combination of Schupp in view of Fornaca and Banker (see the rejection of claim 1 above for details of the combination) teaches of a valve (see the valve assembly of at least Figs. 2-3 of Schupp as modified by Fornaca and Banker) comprising a valve linear drive (linear valve drive 14 of Schupp) for connection to a valve body (valve body 12 and flange portion 30 of Schupp) having a valve seat (valve seat 26 of Schupp), wherein the valve linear drive comprises a drive housing (drive housing 31), a valve closure member (valve closure element 28 of Schupp having a diaphragm portion 54), an actuator (see the actuator assembly comprising at least the piezoelectric actuator 32), and a spring device (see the closing spring 50 of Schupp being replaced by a plurality of springs 4 or 63 in a similar manner as taught by Fornaca and Banker), wherein the valve closure member is adjustable along an adjustment axis (see the Thus, the device of the combination of Schupp in view of Fornaca and Banker meets all the limitations of claim 16.
Regarding claim 20 and the limitation of the valve according to claim 16, wherein the valve closure member fluidically separates a fluid space (collecting space 22 of Schupp) formed between the valve body and the valve closure member from a control space (the space above the valve closure member 28 of Schupp) formed between the drive housing and the valve closure member; the device of the combination meets this limitation as shown in at least Figs. 2-3 of Schupp.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schupp (US 10,247,326) in view of Fornaca (US 1,605,399) and Banker (US 3,095,011) as applied to the intervening claims above, and further in view of Non-Patent Literature “Engineering Metrology” by N. Sinha (referred from hereon as “Sinha”, publicly available in the Internet since 11-2016).
Regarding claim 8 and 10, the device of the combination of Schupp in view of Fornaca and Banker fails to explicitly teach “a clearance fit” as claimed. However, notice that in Figs. 1-2 of Banker and Fig. 1-2 of Fornaca that there is at least some clearance between the springs 63/4 and the walls surrounding the springs. Additionally, clearance fits are well known in the art. 
Sinha teaches in pages 26-32 (see in particular pages 27-29) of the difference between the various engineering fits. In a clearance fit, the hole has a larger diameter than the shaft (or the component fitting within the hole) which provides a positive allowance, thus providing a loose joint capable of allowing easier rotation and/or sliding of the mating parts. Additionally, clearance fit does not require extreme precision between the two components and allows for components to be easily assembled. Interference fit is the opposite of clearance fit with the diameter of the shaft being larger than the hole and it is often used when the mating components are meant to move together without relative movement such as in the case of mechanical power transmission. Interference fit requires greater precision since if the parts are not manufactured with the correct tolerance, they can either be difficult or impossible to fit. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the recesses/spring-drum/spring chamber 61/62 of the device of the combination (see at least Fig. 2 of Banker) to have a clearance fit between the springs 63/4 and the walls of the recesses, since clearance fit 
As such, regarding claims 8 and 10 and the limitations of: a) the valve linear drive according to claim 7, wherein the spring drum has an axial opening through which the sleeve element extends with a clearance fit (claim 8); and b) the valve linear drive according to claim 1, wherein the springs are received in the spring chambers with a clearance fit in the radial direction (claim 10); the device of the combination of meets these limitations with Sinha teaching of the usefulness of clearance fits between the recesses/spring-drum/spring chamber 61/62 and the springs 63 (see Figs. 1-2 of Banker) which allow the spring to function properly while allowing for easy assembly and disassembly of the springs. Thus, the device of the combination of Schupp in view of Fornaca, Banker and Sinha meets all the limitations of claim 8 and 10.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schupp (US 10,247,326) in view of Fornaca (US 1,605,399) and Banker (US 3,095,011) as applied to the intervening claims above, and further in view of Boteler (US 3,175,473). 
Regarding claim 19, as best understood by the Office, the device of the combination teaches of the limitation of the valve according to claim 16, comprising a valve closure member includes a diaphragm (see at least Figs. 2-3 of Schupp with the which is clamped between the valve body and the drive housing and/or welded to the valve body and/or the drive housing. However, clamping diaphragm valves between housing components is well-known in the art. 
Boteler (US 3,175,473) teaches in Figs. 1-6 (see at least Fig. 1) of a diaphragm valve assembly comprising at least a diaphragm 24 that is clamped between the valve body 12 and the bonnet 28 and with the bonnet being secured to the body by means of bolts 30 or other convenient means (see at least C3 L40-65).  
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the connection between the flange portion of the valve body, the diaphragm and the drive housing of the device of the combination to be a clamped connection held by bolts in a similar manner as taught by Boteler since such a coupling arrangement is a well-known method of coupling the components of a diaphragm type valve that allows for the secure and fluid tight connection of the various components while allowing the connection to be removable allowing the components to be easily serviced. Thus, the device of the combination of Schupp in view of Fornaca, Banker and Boteler meets all the limitations of claim 19.  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

The closest prior art are: Schupp (US 10,247,326), Nakazawa (US 5,145,147), Sato (US 6,520,479), Shirai (US 5,094,430), Umeyama (US 20150369378), Banker (US 3,095,011), Reineke (US 2,722,943), Fornaca (US 1,605,399), Kai (WO 2013/141212), Hainberg (DE 102016223536), Diebold (US 2,679,860) and Boteler (US 3,175,473). Nakazawa, Schupp, Sato, Shirai and Umeyama teaches of various examples of piezoelectric actuated diaphragm valves similar to applicant’s general invention. Notice that while the prior art teaches the majority of the components of the claimed valve, the prior art fails to disclose the key feature of the plurality of springs as claimed. Boteler teaches of a diaphragm valve assembly wherein the diaphragm is Banker, Kai, Hainberg, Diebold, Reineke and Fornaca teaches of various examples of valve that utilizes multiple springs arranged around the valve similar to a key feature of the claimed invention. However, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the receiving unit (64 having sleeve 68), the force-transmitting actuating means (tappet 44) and how the receiving unit, the actuating means and the springs (62) interact with the rest of the components as claimed in claims 3, 6 and 17-18 and as shown in at least Fig. 3 of the application.        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753